NO. 07-03-0448-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                               NOVEMBER 12, 2003
                         ______________________________

                                      TONY ORMS

                                                       Appellant

                                            v.

                                  ANNETTE JOHNSON

                                               Appellee
                       _________________________________

       FROM THE COUNTY COURT AT LAW NO. 2 OF ANGELINA COUNTY;

                    NO. 12854; HON. BARRY BRYAN, PRESIDING
                        _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

                               MEMORANDUM OPINION

      Appellant Tony Orms filed a notice of appeal on September 22, 2003. However, he

did not pay the $125 filing fee required from appellants pursuant to Texas Rule of

Appellate Procedure 5. Nor did he file an affidavit pursuant to Texas Rule of Appellate

Procedure 20.1 relieving appellants of their duty to pay the fee. By letter from this Court

dated October 31, 2003, we informed appellant that “the filing fee of $125.00 has not been

received. Said fee is due to be filed no later than November 10, 2003. Failure to pay the
filing fee may result in the appeal being subject to dismissal.” TEX . R. APP . P. 42.3(c); see

Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex. App.--Amarillo 1998, pet. ref’d). October

10th lapsed without the fee being paid.

       Consequently, we dismiss the appeal pursuant to Texas Rule of Appellate

Procedure 42.3(c).


                                                   Per Curiam




                                              2